Citation Nr: 0013071	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1981.

This appeal arose from a March 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
chronic periodontal disease.  

The Board remanded the issue of entitlement to service 
connection for chronic periodontal disease in July 1995.  All 
requested development has been completed.


FINDING OF FACT

Periodontal disease was present in service.  


CONCLUSION OF LAW

Periodontal disease was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim, which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

VA laws applicable to service connection for dental disorders 
have been revised.  These changes became effective June 8, 
1999.  64 Fed. Reg. 30392 (June 8, 1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Previously, VA regulation provided that periodontal disease 
was not a disabling condition, and could be considered 
service connected solely for the purpose of determining 
entitlement to dental examination or outpatient dental 
treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 1999).  
This regulation was not replaced with another regulation or 
reinstated.  

Service medical records show treatment for periodontal 
disease.  The veteran does not allege that the disorder is 
the result of any service trauma.

Private dental records, dated December 1992 to September 
1995, showed that the veteran was treated for generalized 
periodontal disease, type III and IV.  The private dentist 
indicated that the disease was due to poor oral hygiene and 
diabetes.  

The veteran was afforded a VA dental examination in September 
1995.  Upon examination his lips, tongue, buccal mucosa, 
floor of mouth, and temporomandibular joint were within 
normal limits and his oral hygiene was fair.  Probing 
revealed evidence of severe periodontal pocketing surrounding 
teeth numbers 2, 14, 15, 18 and 19 (greater than 7 mm).  
Radiograph revealed evidence of possible periapical pathology 
at the apex of tooth number 2 and infrabony defects 
surrounding teeth numbers 14,15, 18 and 19, with 
approximately 60 to 80 percent bone loss (horizontal and 
vertical).  The remaining dentition exhibited adequate 
alveolar bone levels.  Tooth number 31 had a fracture of the 
lingual cusp and tooth number 18 had a temporary restoration 
with loss of occlusal crown structure.  The veteran's 
occlusion was within normal limits.  The diagnoses included 
severe periodontitis (possible localized juvenile 
periodontitis) isolated to maxillary mandibular molars.  

In December 1997 the VA examiner wrote that upon oral 
examination the veteran showed no significant changes since 
his last examination in September 1995.  A review of the 
veteran's Army dental records when he was on active duty 
indicated that in February 1978 he had a consultation which 
showed that in the opinion of the treating dentist the 
veteran should respond to periodontal surgery in the area of 
the first molars.  In his treatment plan he indicated a 
periodontal evaluation for surgery.  Subsequently, the 
veteran had a subgingival removal of calculus with oral 
hygiene instructions between April 1978 and August 1980.  
However, there was no evidence of either a periodontal 
evaluation for surgery, nor any surgical treatment.  There 
was no evidence in the original examination upon entering 
active duty, or in subsequent entries indicating that the 
veteran had the condition known as periodontosis.

The VA dentist wrote that realizing that periodontal disease 
is a progressive condition, worsened by poor oral hygiene, 
lack of treatment and his medical conditions and since the 
veteran was released from active duty in 1981, he could not 
determine if the veteran's condition was attributable to his 
military service.  Based on the evidence, he could not 
determine if the veteran received preventive dental care from 
his release from active duty until the December 1992 report.  

The September 1997 Social Security Administration (SSA) 
decision awarded benefits based on the veteran's other 
disabilities, hypertension, degenerative disc disease, 
scoliosis and arthritic knees.  The veteran 's periodontal 
disease was not the basis of the SSA award.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for periodontal 
disease is warranted.  Since 38 C.F.R. § 4.149 was deleted as 
of June 8, 1999, there is no longer a prohibition in 
opposition to service connection for periodontal disease.  
Initially, the VA examination performed in September 1995 
establishes that the veteran does currently suffer from 
severe periodontitis (possible localized juvenile 
periodontitis) isolated to maxillary mandibular molars.  The 
evidence also indicates that the veteran was treated for 
periodontal disease in service.  Finally, the VA examiner has 
rendered the opinion that he could not determine if the 
veteran's condition was attributable to his military service.  
This does not satisfactorily prove or disprove the claim; the 
benefit-of-the-doubt must be afforded the veteran.  
Therefore, it is found that, after resolving any doubt in the 
veteran's favor, the evidence supports the claim for service 
connection for periodontal disease.  


ORDER

Entitlement to service connection for periodontal disease is 
granted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

